Order, Supreme Court, New York County (Ryp, J.), entered November 25, 1980, which, inter alia, denied defendant Halperin’s motion for summary judgment dismissing the action as against him, modified, on the law, by granting defendant Halperin’s motion to dismiss, and otherwise affirmed, with costs. Defendant Halperin represented the seller of the real property under discussion. In representing the seller, Halperin was under no duty to explain the terms of (i) the contract of sale and (ii) the letter agreement to the plaintiffs buyers. The latter should have sought appropriate advice from their attorney, defendant Simons. In the absence of any proof that Halperin made false statements to the plaintiffs or otherwise defrauded them, the action should be dismissed as against him. Concur — Murphy, P. J., Sullivan, Carro, Markewich and Milonas, JJ.